DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse in the reply filed on 08/09/2021, is acknowledged.  The traversal is on the ground(s) that Applicants allege the Election of Species Requirement was unfounded.
The Examiner does not agree with Applicants’ traversal.  However, the Examiner has withdrawn the Election of Species Requirement of March 8, 2021, since the claims are free of the prior art.  See “Conclusions” section, below.
All claims have been examined on the merits.
Current Status of 16/849,216
The Office Action is responsive to the claim-set of August 9, 2021.
Currently amended claims 23, 29-30, and 33-54 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  16/849,216, filed 04/15/2020, as a continuation of 15/427,303, filed 02/08/2017, now U.S. Patent #:  10,632,134.  Application 15/427,303 is a continuation of 14/001,132, filed 10/02/2014, now U.S. Patent #:  9,597,340.  Application 14/001,132 is a national stage entry of PCT/US2012/026507, International Filing Date: 02/24/2012, which claims priority from U.S. Provisional Application 61/446,727, filed 02/25/2011.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 contains the limitation “interleukin II (including recombinant interleukin II or rIL2)” (page 17 of 23).  As drafted, said limitation renders the metes and bounds of claim 52 indefinite) since the artisan does not know if the phrase “including recombinant interleukin II or rIL2) is a required part of the limitation OR if it is merely exemplary.
To render moot this rejection:  Applicants can either delete “including recombinant interleukin II or rIL2” OR delete “interleukin II (including”.  Either way, please remove all parentheticals surrounding said limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23, 29-30, 33-45, and 51-54 are provisionally rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 67-68 of co-pending Application No. 16/442,734 (reference application).  The reference claims of January 29, 2021 and the instant claims of August 9, 2021 were used to make this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.  For example, reference claim 67, drawn to a pharmaceutical product selected from a pharmaceutical composition, a formulation, a dosage form, a combined preparation, a 
    PNG
    media_image1.png
    147
    164
    media_image1.png
    Greyscale
 , which is a compound anticipating instant genus formula Ia of base claim 23, wherein R1, R2, R3, R4, R5, and R6 are each hydrogen (H); X is CC(O)N(R8)R9 wherein R8 is - R14-R15-R16-R17, and wherein R14 is a C6alkylene; R15 and R16 are each absent; R17 is hydroxyl; R9 is H; and Y is NR7, wherein R7 is - R10-R11-R12-R13, wherein R10, R11, and R12 are each absent; and R13 is heteroaryl further substituted with hydroxyl, AND pharmaceutically acceptable salts, solvates, hydrates, and N-oxides thereof (reference disclosure pages 8 and 14), anticipates instant base claim 23, drawn to same, wherein the reference claim 67 and base instant claim 23 each further require “and one or more known pharmaceutical agents selected from anticancer agents”.  The base instant claim 23 limitation “for treating cancer in an individual, wherein the cancer is not prostate cancer, leukemia, lymphoma, or a CNS tumor” is interpreted as an intended use limitation.  Nothing precludes the use as claimed, thereby also anticipating instant claims 37-40.  By said logic, reference claim 67 also anticipates instant claims 29, 34, 41-45, and 51.  The anhydrous crystalline form per reference claim 68 anticipates instant claim 45, drawn to the same.
When the structure recited in the reference claim 67 is substantially identical to that of the instant claims (instant claim 23), claimed properties such as “therapeutically ineffective” (instant claim 33) are presumed to be inherent—absent evidence to the contrary.  MPEP 2112.01.
instant claim 35).
The reference Specification pages 26-30 disclose the anticancer agents of instant claims 52-54.
Reference disclosure page 20 discloses the first and second packages of instant claim 30.
Reference disclosure page 16 discloses the instant claim 36.
The reference claims of January 29, 2021 can only be a non-statutory double patent reference against the instant claims of August 9, 2021, per the description, above.  Thus, filing a Terminal Disclaimer against co-pending 16/442,734, will render moot this rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 23, 29-30, 33-45, and 51-54 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-2, 10, and 12-13 of U.S. Patent No. 9,867,822 B2.  The instant claims of August 9, 2021 were used to make this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.  For example, reference claims 1 and 13, drawn to a pharmaceutical product selected from a pharmaceutical composition, a formulation, a dosage form, a combined preparation, a 
    PNG
    media_image1.png
    147
    164
    media_image1.png
    Greyscale
 , which is a compound anticipating instant genus formula Ia of base claim 23, wherein R1, R2, R3, R4, R5, and R6 are each hydrogen (H); X is CC(O)N(R8)R9 wherein R8 is - R14-R15-R16-R17, and wherein R14 is a C6alkylene; R15 and R16 are each absent; R17 is hydroxyl; R9 is H; and Y is NR7, wherein R7 is - R10-R11-R12-R13, wherein R10, R11, and R12 are each absent; and R13 is heteroaryl further substituted with hydroxyl, AND pharmaceutically acceptable salts, solvates, hydrates, and N-oxides thereof (reference col. 4 and 7), anticipates instant base claim 23, drawn to same, wherein the reference claims 1 and 13 and base instant claim 23 each further require “and one or more known pharmaceutical agents selected from anticancer agents”.  The base instant claim 23 limitation “for treating cancer in an individual, wherein the cancer is not prostate cancer, leukemia, lymphoma, or a CNS tumor” is interpreted as part of an intended use limitation.  Nothing precludes the use as claimed, thereby also anticipating instant claims 37-40.  By said logic, reference claim 13 also anticipates instant claims 29, 34, 41-45, and 51.  The anhydrous crystalline form per reference claim 2 anticipates instant claim 45, drawn to the same.
Since the structure recited in the reference claims 1 and 13 is substantially identical to that of the instant claims (instant claim 23), claimed properties such as “therapeutically ineffective” (instant claim 33) are presumed to be inherent—absent evidence to the contrary.  MPEP 2112.01.
instant claim 30.
Reference disclosure col. 14 discloses instant claim 36.
The reference disclosure col. 7 provides evidence that the reference is used to treat humans (thus anticipates instant claim 35).
The reference disclosure column 22-25 and reference claim 10 disclose the anticancer agents of instant claims 52-54.
The reference claims can only be a non-statutory double patent reference against the instant claims of August 9, 2021, per the description, above.  Thus, filing a Terminal Disclaimer against the reference patent U.S. 9,867,822 B2, will render moot this rejection.

Claims 23, 29-30, and 33-54 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-17 of Grand-parent U.S. Patent No. 9,597,340 B2.  The instant claim-set of August 9, 2021 was used to make this rejection.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.  For example, reference claims 1-3, drawn to a pharmaceutical product selected from a pharmaceutical composition, a formulation, a dosage form, a combined preparation, a twin pack, and a kit, comprising a compound of genus formula Ia, AND pharmaceutically acceptable salts, solvates, hydrates, and N-oxides thereof, AND the same “one or more known pharmaceutical agents”, anticipate instant base claim 23 and 51, drawn to the instant claims 37-40.  By said logic, reference claim 3 also anticipates instant claims 29, 41-45, and 51.
Reference claim 10 anticipates instant claim 30.
Reference claim 11 anticipates instant claim 33.
Reference claim 12 anticipates instant claim 34.
Reference disclosure col. 6 discloses “wherein the individual is a human” of instant claim 35.
Reference claim 13 anticipates instant claim 36.
Reference claim 15 anticipate instant claims 42-50 (identical compounds disclosed in reference claims and anticipated instant claims), including crystalline forms thereof (reference col. 6).
Reference cols. 23-26 disclose the anticancer agents of instant claims 52-54.
The reference claims can only be a non-statutory double patent reference against the instant claims of August 9, 2021, per the description, above.  Thus, filing a Terminal Disclaimer against the reference patent U.S. 9,597,340 B2, will render moot this rejection.
The safe harbor provision under 35 U.S.C. 121 does not apply here since the grandparent patent U.S. 9,597,340 B2 which was application 14/001,132, was NOT filed 
Claims 23, 29-30, and 33-54 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-16 of Parent U.S. Patent No. 10,632,134 B2.  The instant claim-set of August 9, 2021 was used to make this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.  For example, the composition comprising a compound of formula Ia and one or more known pharmaceutical agents per reference claim 1 anticipates the instant base claim 23, drawn to the same (identically disclosed “additional pharmaceutical agents” and formula Ia).  The base instant claim 23 limitation “for treating cancer in an individual, wherein the cancer is not prostate cancer, leukemia, lymphoma, or a CNS tumor” is interpreted as part of an intended use limitation.  Nothing precludes the use as claimed, thereby also anticipating instant claims 37-40.  By said logic, reference claim 3 also anticipates instant claims 41-44 and 51.
Reference col. 4 anticipates the kit of instant claim 29.
Reference cols. 19-20 anticipate instant claim 30.
Reference claim 3 anticipates instant claim 33.
Reference claim 4 anticipates instant claim 34.
Reference col. 7 anticipates “human” of instant claim 35.
Reference claim 5 anticipates instant claim 36.
instant claims 42-50, including crystalline forms thereof (reference col. 6).
Reference cols. 23-26 anticipate the anticancer agents of instant claims 52-54.
The reference claims can only be a non-statutory double patent reference against the instant claims of August 9, 2021, per the description, above.  Thus, filing a Terminal Disclaimer against the reference patent U.S. 10,632,134 B2, will render moot this rejection.
The safe harbor provision under 35 U.S.C. 121 does not apply here since the parent patent U.S. 10,632,134 B2 which was application 15/427,303, was NOT filed as a divisional.  In fact, all family members of the instant 16/849,216 are continuations.  See MPEP 804.01.

Conclusion
No claims are presently allowable as written.
There is no known prior art reference that either teaches or anticipates a pharmaceutical composition comprising a compound of genus Formula Ia AND the one or more known pharmaceutical agents according to instant base claim 23, upon which all other claims depend.
The reference JONES (WO 2011/025541 A1, referenced in IDS of 09/15/2020), is the closest art reference.  However, the JONES reference is no longer considered prior art given Applicants’ traversal of June 10, 2019 (made in the parent application 15/427,303), in which Applicants provided a statement that the JONES reference (used in an obviousness rejection as a 102e reference in 15/427,303) and the instant 
A review of the genus Formula Ia per base instant claim 23 using Registry, HCaplus, and Casreact databases of STN did not retrieve any new prior art references.  See “SEARCH 6” through “SEARCH 8” in enclosed search notes.
Furthermore, a review of said STN search results by inventor and assignee/owner name did retrieve four (4) double patent references.
A review of PALM and PE2E SEARCH Databases for the inventors and assignee/owner of the instant retrieved the same four (4) double patent references but no new prior art references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The U.S. patent 9,492,447 B2 is NOT a double patent reference since the ‘447 method claim 16 is drawn to two differences too many to make a viable obviousness-type non-statutory double patent rejection:  (difference 1) ‘447 claim 16 is drawn to a method of treating pain, which is not in the instant claims; and (difference 2) ‘447 claim 16 is drawn to administering a compound (silent on pharmaceutical composition comprising said compound as per instant claim 23).  Furthermore, ‘447 claims 1 and 14-15 are not drawn to the same “one or more known pharmaceutical agents” as required by instant claim 23.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625